                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


PAMELA STEIN,

                      Plaintiff,
                                                     Case No. 20-cv-675-pp
        v.

TOWN N’ COUNTRY TITLE LLC,

                      Defendants.


      ORDER DENYING DEFENDANT’S MOTION TO STRIKE (DKT. NO. 25),
         DENYING DEFENDANT’S ALTERNATIVE MOTION FOR LIMITED
     DISCOVERY (DKT. NO. 25), GRANTING IN PART AND DENYING IN PART
       DEFENDANT’S MOTION TO DISMISS (DKT. NO. 16) AND REMOVING
               JANUARY 5, 2021, HEARING FROM CALENDAR


I.      Introduction

        The plaintiff sued under Title VII of the Civil Rights Act of 1964 (as

amended) and Title I of the Civil Rights Act of 1991. Dkt. No. 13 at ¶1. The

amended complaint alleges that the defendant engaged in an unlawful pattern

or practice of discrimination against the plaintiff based on her sex and religion,

resulting in the plaintiff’s termination. Id.

        On July 29, 2020, the defendant filed a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6) for failure to state a claim for which relief may

be granted. Dkt. No. 16. The plaintiff has filed an opposition brief and two

exhibits. Dkt. Nos. 21, 21-1, 21-2. The defendant filed a motion to strike

Exhibit A to the opposition brief or to allow limited discovery. Dkt. No. 26 at 4.



                                          1

             Case 2:20-cv-00675-PP Filed 12/29/20 Page 1 of 15 Document 32
II.   Facts

      A.      The Parties

      The plaintiff, a white, Jewish female born November 2, 1964, is a former

employee of the defendant. Dkt. No. 13 at ¶¶8, 10. She is an attorney licensed

to practice law in the state of Wisconsin. Id. at ¶8.

      The plaintiff alleges that the defendant, Town N’ Country Title LLC, is a

Wisconsin LLC in Wauwatosa, Wisconsin. Id. at ¶9. The plaintiff asserts that

Nancy McHugh is the defendant’s registered agent as well as its owner and

operator. Id. at ¶¶9, 14.

      B.      Plaintiff’s Employment

      The plaintiff began working for the defendant on March 1, 2015. Id. at

¶11. At the time, the plaintiff was fifty years old. Id. According to the amended

complaint, the plaintiff originally was hired as the Branch Manager and

General Counsel at the defendant’s Wauwatosa location before being re-

assigned to the position of General Counsel and Title Examiner in October

2015. Id. at ¶13. The plaintiff alleges that she reported directly to Nancy

McHugh during the entirety of her employment with the defendant. Id. at ¶14.

While employed by the defendant, the plaintiff allegedly shifted between Branch

Manager and Interim Branch manager before the defendant hired non-party

Linda Kochanski. Id. at ¶15. Kochanski was fired and the plaintiff was

reinstated until Kurt Colburn was hired; Colburn was fired and replaced by

Chad Christy. Id. at ¶15-16. On March 6, 2019, the plaintiff, fifty-four years

old at the time, was terminated by the defendant. Id. at ¶17.

                                         2

        Case 2:20-cv-00675-PP Filed 12/29/20 Page 2 of 15 Document 32
      On October 21, 2019, the plaintiff filed a cross-charge of discrimination

with the Wisconsin Equal Rights Division. Id. at ¶5. She received her notice of

right to sue from the ERD on February 13, 2020. Id. at ¶6; Dkt. No. 13-2 at 2.

      C.     Allegations

      The plaintiff alleges discrimination by the defendant based on sex, age,

and religion. Id. at ¶1-2.

             1.    Discrimination Based on Sex

      The plaintiff alleges that she received different treatment than did other

employees because of her sex. Id. at ¶19. For example, the defendant allegedly

hired male employees who were younger and had less experience. Id. The

amended complaint states that upon her termination, the plaintiff was replaced

by a younger male, Patrick Hennessy, who was not licensed to practice law in

Wisconsin. Id. at ¶21.

             2.    Discrimination Based on Age

      The plaintiff alleges that the defendant discriminated against her based

on her age. Id. at ¶26. She claims to be aware of comments by co-workers

regarding the number of employees being terminated who were over fifty years

old. Id. at ¶27. She also asserts that Patrick Hennessy was forty at the time he

was hired to replace her. Id. at ¶28.

             3.    Discrimination Based on Religion

      The plaintiff alleges that her religious observances were “willfully

disregarded by Defendant.” Id. at ¶32-33. She asserts that she was prevented

from taking unpaid time off “for the remainder of the year prior to her

                                        3

        Case 2:20-cv-00675-PP Filed 12/29/20 Page 3 of 15 Document 32
termination,” and that she “observed Jewish holidays, including Rosh

Hashanah and Yom Kippur.” Id. at ¶33. She alleges that other employees were

allegedly “permitted time off to celebrate Christian holidays.” Id. at ¶34. The

amended complaint does not clarify at what point in the year the plaintiff was

told she would not have further unpaid time off or whether this period covered

any Jewish holidays.

       D.    Relief Sought

       The amended complaint asks the court to enter judgment declaring that

the defendant violated Title VII of the Civil Rights Act of 1964 as amended, Title

VII of the Civil Rights Act of 1964, and the Age Discrimination in Employment

Act of 1967. Id. at 6-7. The plaintiff requests prospective and retroactive

monetary relief as well as compensatory and punitive damages, including

damages under 42 U.S.C. §1981a. Id. at 7. The plaintiff requests

reinstatement, costs and fees. Id.

III.   Procedural History

       The plaintiff filed the original complaint on April 30, 2020. Dkt. No. 1.

The original complaint named Town N’ Country Title and Nancy McHugh as

defendants. Id. The defendants answered that complaint on July 1, 2020, dkt.

no. 9, and filed their motion to dismiss the same day, dkt. no. 10, along with a

brief in support of the motion, dkt. no. 11.

       The court ordered that by July 22, 2020, the plaintiff either must file an

amended complaint or respond to the motion to dismiss. Dkt. No. 12. The

plaintiff filed an amended complaint on July 22, 2020; the amended complaint

                                         4

         Case 2:20-cv-00675-PP Filed 12/29/20 Page 4 of 15 Document 32
did not name McHugh as a defendant. Dkt. No. 13. On July 29, 2020,

defendant Town N’ Country Title answered the amended complaint and filed a

motion to dismiss and a brief in support. Dkt. Nos. 15, 16, 17.

      The plaintiff filed her opposition to the motion to dismiss on September

9, 2020. Dkt. No. 21. The plaintiff attached “Exhibit A,” a copy of her June 17,

2019 EEOC Intake Questionnaire. Dkt. No. 21-1. This document was not

attached to the amended complaint. The plaintiff also filed two declarations,

her own and one from Carlos R. Pastrana. Dkt. Nos. 22, 23.

      The defendant filed a motion to strike both the questionnaire and the

plaintiff’s personal declaration. Dkt. No. 25. Alternatively, the defendant asked

for leave to conduct limited discovery. Id. The plaintiff opposed the motion, dkt.

no. 29, and the defendant filed a reply in support, dkt. no. 31.

IV.   Motion to Strike (Dkt. No. 25)

      The defendant argues that the court should strike Exhibit A—the June

17, 2019 EEOC Intake Questionnaire—because it is “outside the scope of the

pleadings and incomplete.” Id. at 6. As for the plaintiff’s declaration, the

defendant claims that the plaintiff alleges facts that are outside the scope of the

pleadings and inconsistent with the amended complaint. Id.

      A party opposing a motion to dismiss under 12(b)(6) “may submit

materials outside the pleadings to illustrate the facts the party expects to be

able to prove.” Geinosky v. City of Chi., 675 F.3d 743, 745 n.1 (7th Cir. 2012).

The materials must be “consistent with the allegations of the complaint.” Help

At Home Inc. v. Medical Capital, L.L.C., 260 F.3d 748, 753 (7th Cir. 2001).

                                         5

        Case 2:20-cv-00675-PP Filed 12/29/20 Page 5 of 15 Document 32
      A.    Exhibit A, EEOC Intake Questionnaire (Dkt. No. 21-1)

      In its brief in support of the motion to dismiss, the defendant asserts

that any claims that occurred before December 25, 2018 are time-barred. Dkt.

No. 17 at 10. The defendant explained that a claimant has 180 days from the

date of the alleged discriminatory act to file a charge with the EEOC. Id. at 11

(citing 42 U.S.C. § 2000e-5(e)). It argued that this period extends to 300 days

“if a claimant initially institutes proceedings with a state or local agency that

possesses the authority to address the alleged discrimination.” Id. (quoting

Black v. Rieth-Riley Constr. Co., 957 F. Supp. 177, 180 (S.D. Ind. 1997)). The

defendant argues that the 300-day period is the same for cases under the

ADEA. Id. Citing the amended complaint, the defendant asserts that the

plaintiff filed her charge of discrimination on October 21, 2019, claiming that

she was subject to discrimination between September 1, 2018 and March 6,

2019. Id. The defendant asserts that 300 days prior to October 21, 2019 was

December 25, 2018, and therefore that any claims that occurred prior to that

date are time-barred. Id. In the alternative, the defendant argues that any

events that occurred before September 1, 2018 were time-barred because they

were outside the scope of the charge of discrimination. Id.

      The document the defendant asks the court to strike—Exhibit A—is an

EEOC Intake Questionnaire that the plaintiff signed on June 17, 2019—four

months before the October 21, 2019 date on which the plaintiff signed the

Charge of Discrimination with the Wisconsin Equal Rights Division (dkt. no.

13-1). Dkt. No. 21-1. The questionnaire asserts that the defendant

                                         6

        Case 2:20-cv-00675-PP Filed 12/29/20 Page 6 of 15 Document 32
discriminated against the plaintiff on the bases of her sex, age and religion and

that the defendant retaliated against her, and it appears to demonstrate that

the plaintiff made those assertions four months prior to filing the ERD Charge

of Discrimination. Id. at 3.

      In her response to the motion to strike, the plaintiff explains that she

attached the June 17, 2019 EEOC Intake Questionnaire to “rebut Defendant’s

argument that several of Plaintiff’s claims are time-barred.” Dkt. No. 29 at 7.

She states that the Intake Questionnaire is consistent with the assertion in the

amended complaint that she has complied with all the jurisdictional

prerequisites for filing a Title VII action, including timely filing a charge of

discrimination with the EEOC. Id. (citing Dkt. No. 13 at ¶4). The defendant

replies that neither the original nor the amended complaint lay out any

allegations regarding the EEOC Intake Questionnaire and that the

questionnaire itself refers to attachments which the plaintiff did not include.

Dkt. No. 31 at 3.

      The defendant implies that in attaching the Intake Questionnaire, the

plaintiff was attempting to add new claims or to further amend the complaint.

Dkt. No. 26 at 5-6. The court disagrees. The Seventh Circuit has declined to

strike from a supplemental appendix on appeal materials that were not

provided to the lower court on the ground that they were “for illustrative

purposes—that is, not to establish the truth of their contents, but to show that

there might be a set of facts consistent with [the] allegations in the complaint,”

such that the party’s claims might not be time-barred. Thomas v. Guardsmark,

                                          7

        Case 2:20-cv-00675-PP Filed 12/29/20 Page 7 of 15 Document 32
Inc., 381 F.3d 701, 704 (7th Cir. 2004). The defendant itself concedes what the

Seventh Circuit has held—that “[a] party opposing a motion under Rule 12(b)(6)

has much more latitude than the moving party, for example, to illustrate for

the court the facts the party hopes to prove to support the allegations in the

complaint.” John Roe I v. Bridgestone Corp., 492 F. Supp. 2d 988, 1007 (S.D.

Ind. 2007) (citing Thomas, 381 F.3d at 704). “This rule is necessary to give the

plaintiffs the benefit of the broad standard for surviving a Rule 12(b)(6) motion .

. . .” Highsmith v. Chrysler Credit Corp., 18 F.3d 434, 440 (7th Cir. 1994)

(quoting Dawson v. General Motors Corp., 977 F.2d 369, 372 (7th Cir. 1992)).

      The plaintiff attached the Intake Questionnaire to demonstrate that there

may be a set of facts by which some of her claims are not time-barred. The

court will deny the motion to strike Attachment A.

      B.     Plaintiff’s Declaration (Dkt. No. 22)

      The defendant argues that the court should strike the plaintiff’s

declaration because it “provides alleged ‘facts’ that are outside the scope of the

pleadings and are not consistent with the Plaintiff’s Amended Complaint.” Dkt.

No. 26 at 6. In her declaration, the plaintiff asserts that in the fall of 2015 she

was elected president of the Wisconsin Land Title Association, explaining what

that organization is. Dkt. No. 22 at ¶5. She claims that Nancy McHugh tried to

undermine her status in that organization. Id. She claims that when her tenure

as president ended, McHugh told her that her involvement with the WLTA was

over, even though the plaintiff was still involved as a board member and

speaker. Id. at ¶6. She asserts that McHugh ordered her to teach licensing

                                         8

        Case 2:20-cv-00675-PP Filed 12/29/20 Page 8 of 15 Document 32
courses outside of the WLTA classes using WLTA materials, which she

characterizes as a breach of her ethical duties. Id. at ¶¶12, 14. She asserted

that McHugh excluded her from certain WLTA activities. Id. at ¶¶18-19.

      The defendant argues that these assertions about the WLTA are outside

the scope of the pleadings and are not consistent with the amended complaint

because the WLTA is not a party to the complaint and there “are no allegations

or claims within Plaintiff’s Amended Complaint that are consistent with these

statements.” Dkt. No. 26 at 3-4. The argument that the WLTA is not a party to

the suit is specious; the plaintiff’s declaration does not state or even imply that

the WLTA has anything to do with the plaintiff’s claims against the defendant.

Rather, it describes actions by Nancy McHugh, her direct supervisor, which the

plaintiff believes illustrate discriminatory animus against her. The remainder of

the declaration provides details consistent with the plaintiff’s claims of

discrimination based on sex, gender, and religion. The plaintiff may not be able

to prove every assertion in the declaration at trial, and some details may not be

directly relevant to her claims. But the assertions in the declaration are, like

the Intake Questionnaire, illustrative of “the facts the party expects to be able

to prove.” Gienosky, 675 F.3d at 745 n.1.

      The court will deny the plaintiff’s motion to strike the plaintiff’s

declaration.

VI.   Alternative Motion for Limited Discovery (Dkt. No. 25)

      The defendant asked that if the court declined to strike Exhibit A and the

plaintiff’s declaration, the court allow it to conduct limited discovery “related to

                                         9

        Case 2:20-cv-00675-PP Filed 12/29/20 Page 9 of 15 Document 32
the Questionnaire and the Declaration in order that it may properly prepare a

reply to the Plaintiff’s Opposition.” Dkt. No. 26 at 7. The defendant alleges that

the “Plaintiff has attached an incomplete document and has made certain

unsupported allegations of which Defendant has not been made aware until

the Plaintiff’s filing of her Opposition Brief.” Id.

       The plaintiff objects, noting that the Federal Rules of Civil Procedure

already allow discovery and argues that if that discovery reveals uncontested

facts that support dismissal, the defendant is free to file a motion for summary

judgment. Dkt. No. 29 at 8. She argues that the defendant is “asking the court

to create a new procedural hoop which does not exist.” Id.

       As to the Intake Questionnaire, the defendant’s request may not be as

outlandish as the plaintiff argues. One of the reasons the defendant asks the

court to dismiss the complaint is because it believes certain of the plaintiff’s

claims are time-barred. If the Intake Questionnaire impacts that argument, it is

not unreasonable for the defendant to learn more about it. That said, the

defendant does not argue that all the plaintiff’s claims are time-barred, so

allowing limited discovery only on that aspect of the case would not be a good

use of the parties’ resources. The court will deny the alternative motion for

limited discovery but will give the defendant leeway to file a motion to dismiss

on limitations grounds if discovery reveals that certain claims are time-barred.

VII.   Motion to Dismiss (Dkt. No. 16)

       The defendant seeks dismissal on three grounds. First, as the court has

noted, the defendant argues that certain of the plaintiff’s claims are time-

                                          10

        Case 2:20-cv-00675-PP Filed 12/29/20 Page 10 of 15 Document 32
barred. Dkt. No. 17 at 4-14. The court has indicated that discovery may shed

some light on whether this is true, so at this point, the motion is premature.

      Second, the defendant argues that the plaintiff has failed to establish a

prima facie case of discrimination based on religion. Dkt. No. 17 at 14. The

defendant asserts that only two paragraphs of the amended complaint—¶¶33-

34—address this claim and that the plaintiff asserts little more than that other

employees were allowed time off for Christian holidays while McHugh “said

there would be no unpaid time off allowed for the remainder of the year prior to

[the plaintiff’s] termination.” Id. at 15 (citing ¶33 of the amended complaint).

The defendant accurately points out that the plaintiff does not describe, by

date, the “remainder of the year prior” to her termination and does not indicate

which Jewish holy days, if any, fell in that period. Id. at 15-16. The defendant

attempts to figure out what holiday the plaintiff might have meant, noting that

between September 1, 2018 and the date of the plaintiff’s termination, there

were five Yom Tov holidays—Rosh Hashana, Yom Kippur, Sukkot I, Sukkot II,

Shmini Atzeret and Simchat Torah. Id. at 16. The defendant asserts that the

plaintiff has not alleged that she asked for time off to observe any of these

holidays (or any others), and again asserts that even if she had, some of her

claims would be time-barred.

      The defendant slightly mischaracterizes the plaintiff’s claims. In ¶33 of

the amended complaint, the plaintiff alleges that she observed “Jewish

holidays, including Rosh Hashanah and Yom Kippur, throughout the year.”

Dkt. No. 13 at ¶33. The defendant’s calculations indicate that Rosh Hashanah

                                        11

       Case 2:20-cv-00675-PP Filed 12/29/20 Page 11 of 15 Document 32
and Yom Kippur fell during the period between September 2018 and the date of

the plaintiff’s termination, and the plaintiff alleges that McHugh told her there

would be no unpaid leave for the remainder of the year. That said, in order to

prove a Title VII claim for failure to accommodate religion,

      An employee must prove three things: (1) “the observance or practice
      conflicting with an employment requirement is religious in nature;”
      (2) the employee “called the religious observance or practice [to the]
      employer’s attention;” and (3) “the religious observance or practice
      was the basis for [the employee’s] discharge or other discriminatory
      treatment.” Porter v. City of Chicago, 700 F.3d 944, 951 (7th Cir.
      2012) (internal quotations omitted).

 Adeyeye v. Heartland Sweeteners, LLC, 721 F.3d 444, 449 (7th Cir. 2013).

      The allegations in the amended complaint do not satisfy these elements.

While the amended complaint alleges that the plaintiff is an observant Jew and

that she observed Jewish holidays and Shabbat year round, she has not

alleged that she called her religious observances or practices to the attention of

McHugh or any other member of the defendant’s staff. She alleges that she

observed the “sabbath year round,” dkt. no. 13 at ¶12, but does not allege that

she was required to work on the Sabbath (mid-afternoon on Friday through

nightfall Saturday, see, e.g., https://www.jewishvirtuallibrary.org/what-is-

shabbat-jewish-sabbath) or that if she was, she notified her employer that this

conflicted with her religious beliefs or asked to be relieved from work on the

Sabbath. She asserts that she observed religious holidays but does not allege

that she asked for time off to observe those holidays or that she notified her

employer of her intention to observe the holidays.




                                        12

       Case 2:20-cv-00675-PP Filed 12/29/20 Page 12 of 15 Document 32
      The plaintiff appears to believe that the amended complaint alleged more

than it does. In her opposition brief, the plaintiff states that “Defendant

unequivocally and expressly voiced the intent to deprive her of time off for

observing her religious practices,” because McHugh told the plaintiff that “she

would not be allowed any unpaid time off ‘for any reason’ for the balance of the

year.” Dkt. No. 21 at 29. The plaintiff argues that “[t]his statement made it very

clear to Plaintiff that Defendant would not give her time off—even if unpaid—for

Jewish holidays like Rosh Hashanah and Yom Kippur.” Id. This argument

assumes that the defendant—McHugh—knew that the plaintiff was Jewish,

knew that she observed the Sabbath and Jewish holidays, knew that there

would be Jewish holidays between the date she made the statement and the

end of the year and knew that those holidays would occur on days that

otherwise would be normal business days. But there are no such allegations in

the amended complaint. The court agrees that the amended complaint does not

state a claim for failure to accommodate religious beliefs under Title VII.

      Finally, the defendant argues that the amended complaint fails to state a

claim of age discrimination under Title VII. Dkt. No. 17 at 19. The defendant

asserts that “[i]n Count I of her Amended Complaint, brought pursuant to Title

VII, Plaintiff makes allegations relating to the age of the Plaintiff and other

employees of Town N’ Country,” argues that it is not clear whether the plaintiff

is making these claims, and seeking damages under, Title VII and argues that

Title VII does not provide a cause of action for employees who are discriminated

against based on age. Id. The plaintiff responds that the “allegations of the

                                         13

       Case 2:20-cv-00675-PP Filed 12/29/20 Page 13 of 15 Document 32
amended complaint clearly meet the pleadings standards for both Title VII and

ADEA claims.” Dkt. No. 21 at 6.

      The court is stymied by the defendant’s argument. Paragraph 2 of the

amended complaint states that the case involves “age discrimination in the

workplace in violation of the Age Discrimination in Employment Act of 1967

(“ADEA”), 29 U.S.C. § 634 et seq.” Dkt. No. 13 at ¶2. Count I of the amended

complaint does not allege discrimination based on age—it alleges

discrimination based on sex. Dkt. No. 13 at 4, ¶¶18-24. Count II alleges

discrimination based on age, and it cites the ADEA, not Title VII. Id. at 5, ¶26.

The court will deny the motion to dismiss on this basis.

VIII. Conclusion

      The court DENIES the defendant’s motion to strike. Dkt. No. 25.

      The court DENIES the defendant’s alternative motion for limited

discovery. Dkt. No. 25.

      The court GRANTS the defendant’s motion to dismiss to the extent that

it seeks to dismiss Count III of the amended complaint, asserting

discrimination on the basis of religion. Dkt. No. 16.

      The court DENIES the defendant’s motion to dismiss to the extent that it

seeks to dismiss Count II of the amended complaint, asserting discrimination

on the basis of age. Dkt. No. 16.

      The court DENIES WITHOUT PREJUDICE the defendant’s motion to

dismiss to the extent that it seeks to dismiss any portion of the amended

complaint as time-barred. Dkt. No. 16.

                                        14

       Case 2:20-cv-00675-PP Filed 12/29/20 Page 14 of 15 Document 32
     The court ORDERS that the motion hearing set for January 5, 2021. is

REMOVED from the court’s calendar.

     Dated in Milwaukee, Wisconsin this 29th day of December, 2020.

                                  BY THE COURT:


                                  _____________________________________
                                  HON. PAMELA PEPPER
                                  Chief United States District Judge




                                     15

      Case 2:20-cv-00675-PP Filed 12/29/20 Page 15 of 15 Document 32
